                UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION


Tyrone Price,

                         Plaintiff,   Case No. 17-cv-13011

v.                                    Judith E. Levy
                                      United States District Judge
Milmar Food Group, LLC,
                                      Mag. Judge R. Steven Whalen
                         Defendant.

________________________________/

OPINION AND ORDER GRANTING IN PART AND DENYING IN
       PART PLAINTIFF’S RULE 60(b) MOTION [35]

     On September 11, 2018, the Court adopted Magistrate Judge R.

Steven Whalen’s Report and Recommendation to grant defendant’s,

Milmar Food Group, LLC, motion to dismiss and/or for summary

judgment as to plaintiff Tyrone Price’s Eighth Amendment, state

negligence, and state products liability claims. (Dkt. 30.) At the time,

plaintiff did not object to the Report and Recommendation. However, he

now files a motion for relief from judgment pursuant to Federal Rule of

Civil Procedure 60(b).
  I.     Legal Standard

       Rule 60(b) provides:

       [T]he court may relieve a party or its legal representative
       from a final judgment, order, or proceeding for the following
       reasons:
       (1) mistake, inadvertence, surprise, or excusable neglect;
       (2) newly discovered evidence that, with reasonable diligence,
       could not have been discovered in time to move for a new trial
       under Rule 59(b);
       (3) fraud (whether previously called intrinsic or extrinsic),
       misrepresentation, or misconduct by an opposing party;
       (4) the judgment is void;
       (5) the judgment has been satisfied, released, or discharged;
       it is based on an earlier judgment that has been reversed or
       vacated; or applying it prospectively is no longer equitable; or
       (6) any other reason that justifies relief.

Fed. R. Civ. Pro. 60(b)(1)–(6). Relief under Rule 60(b) is restricted to these

circumstances, and Rule 60(b)(6) is even more restrictive, “appl[ying]

‘only in exceptional or extraordinary circumstances which are not

addressed by the first five numbered clauses of the Rule.’” Blue Diamond

Coal Co. v. Trustees of UMWA Combined Ben. Fund., 249 F.3d 519, 524

(6th Cir. 2001) (quoting Olle v. Henry & Wright Corp., 910 F.2d 357, 365

(6th Cir. 1990)). Moreover, the moving party has the burden to show that

at least one of the six subsections are satisfied. McCurry ex rel. Turner v.


                                      2
Adventist Health Sys./Sunbelt, Inc., 298 F.3d 586, 592 (6th Cir. 2002)

(citing Jinks v. AlliedSignal, Inc., 250 F.3d 381, 385 (6th Cir. 2001)).

  II.     Analysis

        In his motion, plaintiff raises five arguments why he is entitled to

relief under Rule 60(b): (1) the Court violated his Fourteenth Amendment

right to due process, (2) the Court erred in dismissing the complaint for

lack of jurisdiction, (3) “[defendant] is liable under Section 402A [of the

Restatement (Second) of Torts],” (4) the Court “improperly den[ied his]

motion for discovery,” and (5) the Court “improperly granted defendant’s

motion for summary judgment.” (Dkt. 35 at 1.) For the following reasons,

the Court construes plaintiff’s arguments as timely objections to the

Report and Recommendation, but nonetheless denies plaintiff’s motion

because his objections are improper and would not have changed the

Court’s decision to adopt the Report and Recommendation.

          A. Due Process Violation

        First, plaintiff argues that the Court violated his procedural due

process     rights   because   he   did   not   receive   the   Report     and

Recommendation in time to object. Specifically, he asserts that he

changed his address, but the Court did not send the Report and


                                      3
Recommendation to that address. (Dkt. 35 at 5.) Based on plaintiff’s

motion, the Court cannot tell if plaintiff met his obligation to update his

address in time so that the magistrate judge could send the Report and

Recommendation to the correct address.1 (See Dkt. 6 (“Notice Regarding

Parties’ Responsibility to Notify Court of Address Change.”).) However,

Rule 60(b) motions have been granted or their grants affirmed when a

party does not receive notice of an entry of judgment and subsequently

loses the chance to appeal. Lexis v. Alexander, 987 F.2d 392, 369–97 (6th

Cir. 1993) (holding that a district court did not abuse its discretion when

it granted relief under Rule 60(b)(1)); Primus Auto. Fin. Servs., Inc. v.

Otto-Wal, Inc., 284 F. Supp. 2d 845, 848 (N.D. Ohio 2003) (granting relief

under Rule 60(b)(6)). Therefore, out of an abundance of caution, the Court

grants plaintiff’s motion to the extent necessary to treat his remaining

arguments as objections to the Report and Recommendation.




      1  According to the docket entry, the Report and Recommendation was mailed
to plaintiff at a Midland, Michigan address on July 16, 2018. On the same day,
plaintiff filed a notice of change of address that indicated he was in Milan, Michigan.
(Dkt. 27.) On August 8, 2018, the Report and Recommendation, along with other
documents, were returned as undeliverable. (Dkt. 29.) Then, on September 11, 2018,
the Court adopted the Report and Recommendation. (Dkt. 30.) Plaintiff received this
order in Milan and notified the Court that he had not received the Report and
Recommendation on September 19, 2018. (Dkt. 31.)

                                          4
          B. Objections to the Report and Recommendation2

      A party may object to a magistrate judge’s report and

recommendation on dispositive motions, and a district judge must resolve

proper objections under a de novo standard of review. § 636(b)(1)(B)–(C);

Fed. R. Civ. P. 72(b)(1)–(3). “De novo review in these circumstances

entails at least a review of the evidence that faced the magistrate judge;

the Court may not act solely on the basis of a report and

recommendation.” Spooner v. Jackson, 321 F. Supp. 2d 867, 869 (E.D.

Mich. 2004) (citing 12 Charles Alan Wright & Arthur R. Miller, Federal

Practice and Procedure § 3070.2 (2d ed. 1997)). A proper objection

identifies the portion of the report and recommendation that the

objecting party takes issue with and then specifies the factual or legal

basis of the error. E.D. Mich. LR 72.1(d)(1); see Andres v. Comm’r of Soc.

Sec., 733 F. App’x 241, 244 (6th Cir. 2018). Objections disputing the

general correctness are improper. Spencer v. Bouchard, 449 F.3d 721, 725

(6th Cir. 2006), disapproved of on other grounds by Andres v. Comm’r of



      2  Even if the Court considered plaintiff’s arguments as those in support of a
more traditional Rule 60(b) motion, it would deny them because a party may not use
a Rule 60(b) motion to relitigate the merits of his earlier claims, which is what
plaintiff’s other arguments do at best. Barnes v. Clinton, 57 F. App’x 240, 241 (6th
Cir. 2003).
                                         5
Soc. Sec., 733 F. App’x 241 (6th Cir. 2018). Moreover, objections must be

clear so that the district court can “discern those issues that are

dispositive and contentious.” Miller v. Currie, 50 F.3d 373, 380 (6th Cir.

1995) (citing Howard v. Sec’y of Health and Human Servs., 932 F.2d 505,

509 (6th Cir. 1991)). Here, plaintiff’s arguments, now considered

objections, are improper because each reiterates controlling case law;

they do not identify legal or factual errors that would justify relief under

Rule 60(b).

               i. Objection 1: The Court erred in dismissing the complaint
                  for lack of jurisdiction

      Plaintiff states that the district court did not lack jurisdiction to

hear his claims. In support, he cites to two statutes to show that the Court

has jurisdiction over 42 U.S.C. § 1983 claims: 28 U.S.C. § 1343, 28 U.S.C.

§ 1331, and 28 U.S.C. § 1391. (Dkt. 35 at 2.) However, he does not identify

an error that the magistrate judge committed. He only quotes or

summarizes the statutes. Therefore, the objection is denied as improper,

and plaintiff is not entitled to relief on this basis.

              ii. Objection 2: Defendants are liable under § 402A

      Although plaintiff lists this as an argument on the first page of his

motion, he does not address it again. He does, however, reference his
                                       6
Eighth Amendment claim. Because the supplemental jurisdiction

necessary for a federal court to hear a state law claim depends on a

federal court having original jurisdiction on at least one claim, such as

federal question jurisdiction over a constitutional claim, the Court

construes this as two objections: one to the recommendation to dismiss

his Eighth Amendment claim and one to the recommendation to decline

to exercise supplemental jurisdiction over the state law claims. However,

these are improper objections for the following reasons.

      Plaintiff’s objection to the recommendation that the Court dismiss

his Eighth Amendment claim is improper because he does not identify

any error that the magistrate judge committed. Although plaintiff’s

implied argument that the Court has jurisdiction over Eighth

Amendment claims is accurate, he does not address why the magistrate

judge erred in finding he failed to state an Eighth Amendment claim.

Plaintiff only reiterates controlling precedent. Therefore, the objection is

improper, and plaintiff is not entitled to relief.

      The state law claim objection fails for similar reasons. Again,

although plaintiff correctly implies that the Court may exercise

supplemental jurisdiction if it has federal question jurisdiction, he fails


                                      7
to address any error the magistrate judge committed. Plaintiff does not

cite law regarding supplemental jurisdiction or the state law claims.

     And critically, the Report and Recommendation did not reach the

question of whether defendant is liable under state tort law; rather, the

magistrate judge determined that the Court could decline to exercise its

discretion to maintain supplemental jurisdiction under 28 U.S.C. §

1367(c)(3) when plaintiff did not adequately plead an Eighth Amendment

claim. (Dkt 23 at 7–8.) Accordingly, plaintiff identifies no error and no

basis why the Court could not rely on its discretion and decline to exercise

jurisdiction over the state law claims, dismissing them without prejudice,

even assuming plaintiff had pleaded an Eighth Amendment violation.

             iii. Objections 3 and 4: The Court improperly denied
                  plaintiff’s motion for discovery and improperly granted
                  defendant’s motion for summary judgment

      In support of these objections, plaintiff references Federal Rules of

Civil Procedure and case law that addresses discovery in relation to

summary judgment and the summary judgment standard itself. This is

insufficient for two reasons. First, plaintiff does not identify an error that

the magistrate judge committed. Again, he merely summarizes law.




                                      8
Thus, at best, these objections amount to general disagreement with the

Report and Recommendation and are improper.

     Second, the Report and Recommendation did not grant defendant’s

motion as one for summary judgment, but as a motion to dismiss under

Federal Rule of Civil Procedure 12(b)(6). (Dkt. 23 at 3–4.) Rule 12(b)(6)

requires the Court to assume that plaintiff’s well-pleaded facts are true,

Keys v. Humana, 684 F.3d 605, 608 (6th Cir. 2012), and then apply the

law to determine if plaintiff has stated a plausible claim for which relief

can be granted based on those facts, see Ashcroft v. Iqbal, 556 U.S. 662,

680–84 (2009); Bell Atl. Corp. v. Twombly, 550 U.S. 544, 564–70 (2007).

A complaint with insufficient factual allegations will “not unlock the

doors of discovery for plaintiff” at the pleading stage. Iqbal, 556 U.S. at

678–79. In other words, plaintiff is not entitled to discovery simply

because he filed a complaint or because defendant gave its motion an

alternate title as one for summary judgment. Plaintiff’s complaint must

meet the pleading standard described in Federal Rule of Civil Procedure

8 and must make factual allegations that would satisfy the elements of

an Eighth Amendment claim if they were proven true. The magistrate

judge found that plaintiff did not plead any facts that if assumed true


                                    9
would show that defendant acted with deliberate indifference as to his

health and safety. (Dkt. 23 at 5.) In other words, plaintiff identifies no

error on the part of the magistrate that addresses the sufficiency of his

complaint. Therefore, the objections are denied as improper, and plaintiff

is not entitled to relief on these bases.

   III. Conclusion

      Accordingly, plaintiff’s motion for relief from judgment (Dkt. 35) is

GRANTED IN PART to the extent that the Court construes his motion

as timely-filed objections to the Report and Recommendation and is

DENIED IN PART as to whether his arguments, now construed as

objections, entitle him to any other relief. The Court’s previous Opinion

and Order adopting the Report and Recommendation (Dkt. 30) remains




                                     10
unaffected.

     IT IS SO ORDERED.

Dated: March 13, 2019                  s/Judith E. Levy
     Ann Arbor, Michigan               JUDITH E. LEVY
                                       United States District Judge


                   CERTIFICATE OF SERVICE
      The undersigned certifies that the foregoing document was served
upon counsel of record and any unrepresented parties via the Court’s
ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on March 13, 2019.
                                       s/Shawna Burns
                                       SHAWNA BURNS
                                       Case Manager




                                  11
